[Cite as Freeman v. Freeman, 2022-Ohio-3222.]


                                     COURT OF APPEALS
                                 DELAWARE COUNTY, OHIO
                                 FIFTH APPELLATE DISTRICT



CHRISTINA MARIE FREEMAN                         :   JUDGES:
                                                :   Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellee                      :   Hon. John W. Wise, J.
                                                :   Hon. Craig R. Baldwin, J.
-vs-                                            :
                                                :
JEFFREY MICHAEL FREEMAN                         :   Case No. 22CAF020013
                                                :
        Defendant-Appellant                     :   OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Domestic Relations Division,
                                                    Case No. 16DSC080380



JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   September 13, 2022




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

TODD A. WORKMAN                                     ANTHONY M. HEALD
35 North Sandusky Street                            125 North Sandusky Street
Delaware, OH 43015                                  Delaware, OH 43015
Delaware County, Case No. 22CAF020013                                                   2



Wise, Earle, P.J.

       {¶ 1} Defendant-Appellant, Jeffrey Michael Freeman, appeals the January 11,

2022 judgment entry of the Court of Common Pleas of Delaware County, Ohio, Domestic

Relations Division, upholding a provision in the parties' separation agreement pertaining

to spousal support. Plaintiff-Appellee is Christina Marie Freeman.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} Appellant and appellee received a dissolution on October 6, 2016. They

are the parents of ten children. Seven were minors at the time of the dissolution.

Pursuant to the separation agreement incorporated into the dissolution, appellant agreed

to pay appellee one dollar per year in spousal support. He also agreed to pay appellee

child support in the amount of $2,166.67 per month plus $43.23 for processing charges.

The child support obligation was to continue until appellant reached the age of 67. In the

event child support was reduced prior to appellant attaining the age of 67, he agreed his

spousal support obligation would increase by an amount necessary to keep paying

appellee $2,166.67 per month. The spousal support award was to be paid regardless of

appellee's cohabitation or remarriage until appellant turned 67. The agreement did not

give the trial court continuing jurisdiction over spousal support.

       {¶ 3} On May 14, 2019, the agreement was modified; however, no changes were

made to the support provisions of the agreement.

       {¶ 4} In October 2019, appellant requested an administrative review of his child

support obligation. In November 2019, the Delaware County Child Support Enforcement

Agency issued a recommendation reducing the child support amount, but increasing the

spousal support amount to keep the monthly support obligation at the same amount per
Delaware County, Case No. 22CAF020013                                                 3


the separation agreement ($2,166.67).      Appellant requested a court hearing on the

recommendation.

       {¶ 5} A hearing before a magistrate was held on January 29, 2021. By decision

filed June 9, 2021, the magistrate found the provisions in the separation agreement were

enforceable, and ordered appellant to pay less child support, but more spousal support,

for a continued payment of $2,166.67 per month, plus processing charges.

       {¶ 6} Appellant filed objections, challenging the magistrate's decision the

provision in the separation agreement setting his support order at a fixed amount of

$2,166.67 was enforceable. By judgment entry filed January 11, 2022, the trial court

overruled the objections, adopted the magistrate's decision, and incorporated the

magistrate's findings of fact and conclusions of law.

       {¶ 7} Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                             I

       {¶ 8} "THE COURT ERRED TO THE PREJUDICE OF THE SECOND

PETITIONER-APPELLANT AND ABUSED ITS DISCRETION BY DETERMINING THAT

THE TRANSFER OF PAYMENTS (WHETHER REFERRED TO AS CHILD SUPPORT

OR SPOUSAL SUPPORT) COULD NOT BE MODIFIED REGARDLESS AND IN SPITE

OF SIGNIFICANT FINANCIAL AND FACTUAL CHANGES THAT HAD HAPPENED

AND/OR EXISTED FROM THE TIME OF THE ORIGINAL ORDER."

                                            II

       {¶ 9} "THE COURT ERRED TO THE PREJUDICE OF THE SECOND

PETITIONER-APPELLANT AND ABUSED ITS DISCRETION BY PREVENTING A
Delaware County, Case No. 22CAF020013                                                    4


REALISTIC REVIEW OF CHILD SUPPORT BY RELYING ON THE 'AUTOMATIC

TRIGGER' PROVISION CONTAINED IN PARAGRAPH 5.3 OF THE DECREE OF

DISSOLUTION WAS ENFORCEABLE REGARDLESS AND IN SPITE OF THE

FINANCIAL AND FACTUAL CHANGES THAT HAD HAPPENED AND/OR EXISTED IN

THIS CASE."

                                             III

       {¶ 10} "THE COURT ERRED TO THE PREJUDICE OF THE SECOND

PETITIONER-APPELLANT AND ABUSED ITS DISCRETION BY FAILING TO

CONSIDER THE VARIOUS FACTUAL ISSUES TESTIFIED ABOUT IN DETERMINING

THE PROPER AMOUNT OF ANY TRANSFER OF PAYMENTS."

                                          I, II, III

       {¶ 11} In his three assignments of error, appellant is challenging the trial court's

decision to enforce the provisions of the separation agreement. Appellant argues the trial

court abused its discretion in finding his support payment could not be modified and in

failing to consider the factual issues. We disagree.

       {¶ 12} In the parties' separation agreement, Section 5 governs parental rights and

responsibilities. Subsection 5.3 states the following:



       CHILD SUPPORT OBLIGATIONS

              Effective July 26, 2015, Father shall pay to Mother, as a deviation

       from the child support guidelines, as and for child support for the minor

       children, the monthly amount of $1,000 biweekly ($2,166.67 per month),

       plus 2% ($43.33 per month) processing charge * * *.
Delaware County, Case No. 22CAF020013                                                   5


              In the event child support is reduced prior to Father reaching the age

       of 67, Husband's spousal support to Wife shall be immediately increased

       so that Father pays Mother a total monthly net support (after taxes) of at

       least $1,000.00 biweekly, regardless of Wife's cohabitation or remarriage.

       Spousal support shall terminate only upon biweekly payments until

       Husband turns age 67.

              Father's full child support obligation ($1,000 biweekly) shall continue

       until Father tuns age 67.



       {¶ 13} Section 6 provides for spousal support and states: "Father shall pay Mother

spousal support in the amount of one dollar per year. This spousal support shall terminate

upon Father turning age 67 and shall only be modifiable under the circumstances stated

upon in the child support provision."

       {¶ 14} Under Section 13, each party acknowledged "they had the right and

opportunity to seek advice of legal counsel of their own choosing free of any interference

from the other." Appellant signed an acknowledgment of legal separation, stating he

understood the attorney of record represented only appellee and did not represent him.

He understood he had the right to retain his own attorney to advise him and represent his

interest. Appellant did not retain his own counsel.

       {¶ 15} Section 17 of the agreement states the following:



       FULL UNDERSTANDING: This Agreement                  constitutes the entire

       agreement between the parties and supersedes any and all agreements
Delaware County, Case No. 22CAF020013                                                    6


       previously made by them prior to the signing of this agreement. Each party

       fully understands all of the terms set forth herein, and that all of said terms

       represent and constitute the entire understanding between them, and that

       each has thoroughly read this Agreement and finds the same to be in

       accordance with his and her understanding; each party does voluntarily

       execute this Agreement and affix his and her signature hereto in the

       presence of the witness indicated below.



       {¶ 16} Appellant now argues because circumstances have changed, his child

support should be reduced and the spousal support award should not be increased per

the separation agreement.

       {¶ 17} R.C. 3105.18 governs spousal support.         Subsection (E)(2) specifically

states in pertinent part:



              [T]he court that enters the decree of divorce or dissolution of

       marriage does not have jurisdiction to modify the amount or terms of the

       alimony or spousal support unless the court determines that the

       circumstances of either party have changed and * * * [i]n the case of a

       dissolution of marriage, the separation agreement that is approved by the

       court and incorporated into the decree contains a provision specifically

       authorizing the court to modify the amount or terms of alimony or spousal

       support.
Delaware County, Case No. 22CAF020013                                                     7


       {¶ 18} As stated by the Supreme Court of Ohio in Morris v. Morris, 148 Ohio St.3d

138, 2016-Ohio-5002, ¶ 57:



              In R.C. 3105.18(E), the General Assembly has established the limits

       of a trial court's jurisdiction to modify an award of spousal support. And a

       party's request for modification falls within those statutory limits only if the

       parties agree or the court orders that jurisdiction be reserved. In other

       words, the trial court must first determine whether the decree of divorce or

       dissolution contains a reservation of jurisdiction. If the trial court lacks

       jurisdiction to modify, then the inquiry of the court ends there.



       {¶ 19} The separation agreement in this case expressly declined to give the trial

court jurisdiction to modify the spousal support award. Pursuant to Morris, "the inquiry of

the court ends there." The trial court in fact reduced appellant's child support obligation

as requested, and then increased the spousal support obligation to conform to Section

5.3 of the separation agreement, an agreement appellant acknowledged reading and

understanding.

       {¶ 20} Appellant argues the trial court failed to consider the increased health care

premiums and childcare expenses he pays out. Appellant did not raise this issue in his

objections. While he mentioned having to pay increased health care premiums and

childcare expenses, appellant objected to the magistrate's finding on the enforceability of

Section 5.3 of the separation agreement. In his supplemental objections filed August 19,

2021, appellant specifically stated he "confirms that he does not object to the remaining
Delaware County, Case No. 22CAF020013                                                        8


conclusions made by the Court in its Decision dated June 9, 2021." "Failure to raise an

issue before the trial court operates as a waiver of a party's right to assert such for the

first time on appeal." In re Adoption of C.A.H., 5th Dist. Knox No. 19 CA 000037, 2020-

Ohio-1260, ¶ 18, citing Hadley v. Figley, 5th Dist. Ashland App. No. 15-COA-001, 2015-

Ohio-4600, ¶ 22. Appellant has not argued plain error. Civ.R. 53(D)(3)(b)(iv).

       {¶ 21} Upon review, we find the trial court did not abuse its discretion in this matter.

       {¶ 22} Assignments of Error I, II, and III are denied.

       {¶ 23} The judgment of the Court of Common Pleas of Delaware County, Ohio,

Domestic Relations Division, is hereby affirmed.

By Wise, Earle, P.J.

Wise, John, J. and

Baldwin, J. concur.



EEW/db